DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on March 25, 2021, the rejections of claims 1-7 and 17-21 under 35 U.S.C. 103 as stated in the Office Action mailed on February 24, 2021 have been withdrawn.
In view of applicant’s amendments of the specification filed November 23, 2020, the objection of drawings (objection of element number 717 in figure 7B) as stated in the Notice of Allowance mailed on April 15, 2021 has been withdrawn.  Therefore, an amended replacement dawning sheet is no longer needed.

Reason for Allowance
Claims 1-11 and 13-21 are allowed.
The examiner’s statements of reasons for allowance of claims 1-11 and 13-21 were given in the Notice of Allowance mailed on April 15, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 16, 2021